Title: From John Adams to Benjamin Franklin, 24 January 1784
From: Adams, John
To: Franklin, Benjamin


          Sir
            The Hague Jan. 24. 1784.
          Desirous of doing all in my Power, to Save Mr Morriss Bills, I determined to go to Amsterdam, and accordingly, Sett off, the Beginning of this Month from London, in a Season too rigorous for Pleasure.— At Harwich we were obliged to wait Several Days for fair Weather, which when it arrived brought us little Comfort as it was very cold And the Wind exactly against Us. The Packetts were obliged to put to Sea and I embarked in one of them. We were more than Three Days in advancing Thirty three Leagues with, So unsteady a Course, and Such a tossing Vessell that We could not keep a fire, the Weather very cold and the Passengers all very Seasick. As We could not, on Account of the great Quantities of Ice upon the Coast, reach Helvoet, We were put on Shore on the Island of Goree, where We got a Boors Wagon to carry our Baggage and We walked about Six Miles to the Town of Goree. not finding Iceboats here We were obliged to go in open Boors Waggons across the Island to Middle Harness. Here We were detained Several Days in very bad Lodgings unable to find Boats to carry Us over the Arm of the Sea to Helvoet. at Length Iceboats appeared, and We embarked amidst a Waste of Ice which passed in and out evey day with the Tide, and by the Force of Oars, & Boathooks Sometimes rowing, in the Water, and sometimes dragging on the Ice, which would now & then break & let us down, in the Course of the Day We got over, and thought ourselves lucky, as the last Boat which passed got stuck in the Ice and was carried out with the tide and brought in again, So that they were out from 9 in the Morning to one O Clock the next night before they reached the opposite Shore. We could not reach Helvoet, but landed on the Dyke about two Miles from it, and took Boors Waggons again for the Brille, which We reached at Night. Next Morning We took Ice Boats again to cross another Water obstructed with Ice as before, and then a Third the Maese, which We found Sufficiently frozen to walk over on the Ice. another Boors Waggon carried Us to Delft, and from thence a Coach to the Hague. after the Rest of a day or two I went to Amsterdam. Our Bankers had applied to the Regency, and I offered to enter into any reasonable Contract, and to pledge the Faith of the United States for the Performance of it. but all in vain, The Gentlemen of the Regency, Seemed very desirous of doing something for Us, if they could. But as usual, they are so afraid of making a Precedent, and that other Powers, as much distressed for money as We, would take Advantage and demand the Same favour, that they dare not, and our Bankers were advised to take back their Application, to avoid a certain decision against Us.— Yesterday I returnd to the Hague.
          I Should look back with Pleasure, upon the less Chagrin, upon the disagreable Passage from London, if We had Succeeded, in obtaining the Object of it, but I find I am here only to be a Witness that American Credit in this Republick is dead, never to rise again, at least untill the United States Shall all agree upon Some Plan of Revenue, and make it certain that Interest and Principal will be paid. There has Scarcely an Obligation been Sold Since the News of the Mutiny of Soldiers in Philadelphia and the diversity of Sentiments among the States about the Plan of Impost.
          I have no Information from Congress or Mr Morris, but am told by our Bankers there are Bills to the Amount of Thirteen hundred Thousand Guilders which must be sent back, a terrible disappointment to great Numbers of People! Some of the Bills become payable, the Beginning of March, and the Rest being much the greatest Part in May.
          At Amsterdam I recd the Honour of yours of the 3 of this Month.
        